Motions for reargument referred to the court that rendered the decision. Present — Nolan, P. J., Wenzel, Beldock, Murphy and Hallinan, JJ. Motions denied, without costs. On the court’s own motion, the decision handed down July 18, 1956 is amended by striking from the third paragraph of said decision the words “ therefrom the second ordering paragraph ” and by substituting therefor the words “ from the third ordering paragraph the words ‘ and the said defendant is hereby declared to be an innocent purchaser of said bond and mortgage for value’.” Present — Nolan, P. J., Wenzel, Beldock, Murphy and Kleinfeld, JJ. [See ante, p. 771.]